Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 11/19/2021.  Claims 1-2 and 4-6 have been amended.  Claims 1-6 are pending in this Office Action.  Claim 1 and claim 6 are independent claim.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	Claim 1 and claim 6 have been amended to overcome the 101 rejection, abstract idea.  Therefore, the 101 rejection have been withdrawn.
b.	Applicant's arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection.
Remarks
4. 	The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. (US 20130111429) and further in view of Miyazawa (US 20160094754– hereinafter Miyazawa).
Claim 1 is rejected, Poole teaches an information processing apparatus comprising:
a processor configured to a user inputs of an attribute value of a specific attribute when creating a program that runs by linking a first application of a link source and a second application of a link target(Poole, US 20130111429, paragraph [0125-0126], A workflow transition may define one or more actions that should be taken or one or more conditions that must be met for an object (e.g., an issue) to "move" from one workflow stage to another. For example, if a destination stage of a workflow transition indicates that a certain value is required for a field for the object to be included in the workflow, the transition may prompt a user for a value of the field. As an example of this, the Scheduled stage may stipulate in its conditions that an issue store any value in its "Assigned To" and "Target Release" fields (i.e., any value may be stored, as long as the field is set to a value). The "Schedule" transition may, therefore, store an indicator that if the transition is being applied to the issue, then the user should be prompted for values of "Assigned To" and "Target Release" if the fields are not set.  Paragraph [0126], Transitions may be defined in conjunction with workflow stages, and may require actions to be taken which are related to the source and/or destination stores of the transition. In some embodiments of the invention, a workflow transition may determine the actions to be taken when it is applied from conditions and properties of the objects managed by the workflow and the source and/or destination stages of the transition, while in other embodiments of the invention a user may be prompted to define actions to be taken when a transition is applied.), 
the specific attribute being one of attributes handled by the first application or the second application(Poole, paragraph [0127-0128], FIG. 11 shows a description of two exemplary workflow transitions, the "Finish Dvt" and "Postpone" transitions of workflow 508. In the CM application managed the illustrated workflow transitions, an issue record may be maintained with a field storing an indicator of a workflow stage the issue is in. In this manner, both workflow transitions illustrated by FIG. 11 include an action to be taken by the CM application setting a value of the wflowStage field of the issue record to a value indicating a destination stage of the workflow transition. The Finish Dvt transition further includes an action setting a field of the issue as required; in this case, the actTime field of the issue is required to be set when the record is applied. The actTime field may indicate an actual time the action was taken (i.e., a time the workflow transition was applied) and is to be set by a user or the CM application. The Postpone transition, as part of a postpone process, clears a value of 
Poole does not explicitly teach
cause a user interface to be displayed that accepts an input that determines a timing that a user inputs 
acquire the specific attribute from the user at the timing.
However, Miyazawa teaches
cause a user interface to be displayed that accepts an input that determines a timing that a user inputs(Miyazawa, fig. 4 and para [0044-0045], The input screen WP1 includes a format information area A1 for inputting format information representing an HTTP request format, and a scanning option area A2 for inputting the above described scanning option information (the setting information related to the scanning process).  Para [0046-0053], Here, the user can input character strings (hereinafter, referred to simply as variables) which are variables, as values which are input in the fields F2 to F8 (specifically, values which are input in the fields F5 and values which are input in the fields F6 and F7). In the present embodiment, as a variable, a character string having underbars "_" attached to its start and its end is used. In the example of FIG. 4, "_ TIME_", "_USER_", "_PASS_", and "_File-DATA_" are variables. Each of these variables is substituted with specific information of a type represented by the corresponding variable, in an actual HTTP request. For example, the variable "_ TIME_" is substituted with information representing time when the scanned data is uploaded (that is, when the HTTP request is transmitted). The variable "_USER_" is substituted with a user name registered in advance in the multi function apparatus 100A in association with a user logging in to the multi function apparatus 100A when the scanned data is uploaded. The variable "_PASS_" is substituted with a password registered in advance in the multi function apparatus 100A in association with the user name of the user logging in to the multi function apparatus 100A when the scanned data is uploaded. The variable "_File-DATA_" is substituted with the scanned data (a scan file) which needs to be uploaded, when the scanned data is uploaded. Likewise, the variables can be referred to as type information representing the type of information to be substituted. Also, it can be said that variables such as "_USER_" and "_PASS_" are information which are determined for each multi function apparatus, that is, device-dependent information which can differ depending on the multi function apparatuses (devices).)
acquire the specific attribute from the user at the timing(Miyazawa, fig. 5A and para [0068-0069], In the example of FIG. 5A, it can be seen that the header RQH has the format according to the information input in the fields F2 to F5 of the input screen WP1 of FIG. 4. For example, in the first row L1 of the header RQH, "POST" input as a method in the field F3 is included. Also, in the first row L1 and second row L2 of the header RQH, a HTTP request RQ is defined using the destination URL input in the field F3. Further, in the fourth row L4 of the header RQH, the file name of the test data TD is described according to the information input in the fields F4 and F5. That is, it can be seen that, in the fourth row L4 of the header RQH, a name which is a combination of a user name "Alice" and information "201406301150" representing the generation time of the test data TD is described as the file name of the test data TD. Furthermore, in the fifth row L5 of the header RQH, according to information input in the fields F7 and F8, the authentication information (the user name and the password) encoded by the "base64" system is described.  Para [0014], FIG. 6 is a view illustrating a notification screen WP2.  Fig. 6 and para[0076-0078], Thereafter, the multi function apparatus 100A transmits the corresponding HTTP request to the server, thereby transmitting the scanned data to the server (STEP S3 of FIG. 2). As a result, the multi function apparatus 100A can receive information related to formats which can differ depending on servers, for example, an item name to be given to additional information, through the input screen, and thus can transmit scanned data in an appropriate format to a server.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Miyazawa into Poole's to  receive processing of receiving format information with an item name and a value of an additional information input by a user through an input screen, and generates transmission data, where the generated transmission data contains scanned data and a file format according to the format information received in receiving process as suggested by Miyazawa (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Poole and Miyazawa teach the information processing apparatus according to Claim 1,
wherein the processor causes a display to present, in separate display regions, the specific attribute and one or more other attributes of the attributes handled by the first application or the second application, the one or more other attributes having attribute values to be input before execution of the program starts(Poole, fig. 13 and paragraph [0128-0129], Workflow transitions may be related to workflow stages in any suitable manner. For example, in some embodiments of the invention, workflow transitions may be defined separately from workflow stages. Once both are defined, they may be related to one another. FIG. 12 shows an exemplary GUI for relating workflow transitions to workflow stages by defining a destination stage for a workflow transition. A user may be presented with a list of workflow transitions defined by the CM application and may then be provided (in the example of FIG. 12, by a drop-down box) with a list of workflow stages to which the workflow transition may be related as a destination stage. FIG. 13 shows an alternative GUI implementing an additional or alternative technique by which workflow stages and workflow transitions may be associated in some embodiments of the invention. In the technique of FIG. 13, a user may select a workflow stage and then select from available, predefined workflow transitions having actions and destination stages which of the workflow transitions should be associated with the selected workflow stage as a source stage for the workflow transitions. While in FIG. 12 a user could only select a single workflow stage to be associated with a workflow transition as a destination stage (because workflow transitions are unidirectional), in FIG. 13 a user may select as many workflow transitions as are defined to be associated with the workflow stage as a source. The user may indicate which transitions he or she wishes to associate with the workflow stage by "enabling" them in the GUI (i.e., checking the enable box).  Miyazawa, fig. 4 and para [0044-0045], The input screen WP1 includes a format information area A1 for inputting format information representing an HTTP request format, and a scanning option area A2 for inputting the above described scanning option information (the setting information related to the scanning process).  Para [0046-0053], Here, the user can input character strings (hereinafter, referred to simply as variables) which are variables, as values which are input in the fields F2 to F8 (specifically, values which are input in the fields F5 and values which are input in the fields F6 and F7). In the present embodiment, as a variable, a character string having underbars "_" attached to its start and its end is used. In the example of FIG. 4, "_ TIME_", "_USER_", "_PASS_", and "_File-DATA_" are variables. Each of these variables is substituted with specific information of a type represented by the corresponding variable, in an actual HTTP request. For example, the variable "_ TIME_" is substituted with information representing time when the scanned data is uploaded (that is, when the HTTP request is transmitted).).
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Poole and Miyazawa teaches information processing apparatus according to Claim 1,
wherein the processor causes a display to present a screen to accept an entry of a corresponding attribute value at a time point specified by the input for the timing of the attribute value(Poole, paragraph [0127-0128], FIG. 11 shows a description of two exemplary workflow transitions, the "Finish Dvt" and "Postpone" transitions of workflow 508. In the CM application managed the illustrated workflow transitions, an issue record The Finish Dvt transition further includes an action setting a field of the issue as required; in this case, the actTime field of the issue is required to be set when the record is applied. The actTime field may indicate an actual time the action was taken (i.e., a time the workflow transition was applied) and is to be set by a user or the CM application. The Postpone transition, as part of a postpone process, clears a value of the targetRelease field of an issue record and further indicates to the CM application, through a setRequired function, that the targetRelease field is required to hold a value.  Miyazawa, fig. 4 and para [0044-0045], The input screen WP1 includes a format information area A1 for inputting format information representing an HTTP request format, and a scanning option area A2 for inputting the above described scanning option information (the setting information related to the scanning process).  Para [0046-0053], Here, the user can input character strings (hereinafter, referred to simply as variables) which are variables, as values which are input in the fields F2 to F8 (specifically, values which are input in the fields F5 and values which are input in the fields F6 and F7). In the present embodiment, as a variable, a character string having underbars "_" attached to its start and its end is used. In the example of FIG. 4, "_ TIME_", "_USER_", "_PASS_", and "_File-DATA_" are variables. Each of these variables is substituted with specific information of a type represented by the corresponding variable, in an actual HTTP request. For example, the variable "_ TIME_" is substituted with information representing time when the scanned data is uploaded (that is, when the HTTP request is transmitted).).
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Poole and Miyazawa teaches information processing apparatus according to Claim 4, wherein the screen accepts data in a selectable manner from a user authorized to access a process of the program if the attribute value that is not entered or is to be changed is related to the user(Poole, fig. 15, “Submitted By: derek” and paragraph [0131-0132], A result of actions specified by a workflow stage may be presented to a user in any suitable manner, such as by the exemplary GUI shown in FIG. 15. FIG. 15 shows a GUI that may be implemented by some embodiments of the invention to present information stored in an issue record, such as issue number, issue name and/or description, an indication of the responsible party or to whom the issue has been assigned, and a product name for the target release. The GUI of FIG. 15 additionally shows two workflow transition buttons which a user may use to apply the workflow transition to the issue, in this case Finish Dvt and Postpone, as specified by the actions contained in the record shown in FIG. 14. Embodiments of the invention may alternatively or additionally present the workflow transition buttons to a user in the GUI shown in FIG. 9 or a GUI related to the GUI shown in FIG. 9, such as in a context menu displayed to a user when the user requests more information on an issue record displayed in GUI 900 by, for example, right-clicking an issue record displayed in the GUI. It should be appreciated, however, that these techniques are merely exemplary, and that embodiments of the invention which relate workflow stages and transitions to Miyazawa, fig. 4 and para [0044-0045], The input screen WP1 includes a format information area A1 for inputting format information representing an HTTP request format, and a scanning option area A2 for inputting the above described scanning option information (the setting information related to the scanning process).  Para [0046-0053], Here, the user can input character strings (hereinafter, referred to simply as variables) which are variables, as values which are input in the fields F2 to F8 (specifically, values which are input in the fields F5 and values which are input in the fields F6 and F7). In the present embodiment, as a variable, a character string having underbars "_" attached to its start and its end is used. In the example of FIG. 4, "_ TIME_", "_USER_", "_PASS_", and "_File-DATA_" are variables. Each of these variables is substituted with specific information of a type represented by the corresponding variable, in an actual HTTP request. For example, the variable "_ TIME_" is substituted with information representing time when the scanned data is uploaded (that is, when the HTTP request is transmitted).  Paragraph [0036], When the server 300A receives the HTTP request including the scanned data, in STEP S4, a CPU of the server 300A performs a storing process. Specifically, the CPU of the server 300A performs an authentication process using authentication information (for example, a password) included in the corresponding HTTP request. If the authentication is successful, the CPU stores the scanned data included in the corresponding HTTP request in a storage unit included in the server 300A.  Paragraph [0052], The fields F7 and F8 are fields for inputting authentication information for accessing a WEB service.).
Claim 6 is rejected, Poole teaches non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising(Poole, summary):
a user inputs of an attribute value of a specific attribute when creating a program that runs by linking a first application of a link source and a second application of a link target(Poole, US 20130111429, paragraph [0125-0126], A workflow transition may define one or more actions that should be taken or one or more conditions that must be met for an object (e.g., an issue) to "move" from one workflow stage to another. For example, if a destination stage of a workflow transition indicates that a certain value is required for a field for the object to be included in the workflow, the transition may prompt a user for a value of the field. As an example of this, the Scheduled stage may stipulate in its conditions that an issue store any value in its "Assigned To" and "Target Release" fields (i.e., any value may be stored, as long as the field is set to a value). The "Schedule" transition may, therefore, store an indicator that if the transition is being applied to the issue, then the user should be prompted for values of "Assigned To" and "Target Release" if the fields are not set.  Paragraph [0126], Transitions may be defined in conjunction with workflow stages, and may require actions to be taken which are related to the source and/or destination stores of the transition. In some embodiments of the invention, a workflow transition may determine the actions to be taken when it is applied from conditions and properties of the objects managed by the workflow and the source and/or destination stages of the transition, while in other embodiments of the invention a user may be prompted to define actions to be taken when a transition is applied.), 
the specific attribute being one of attributes handled by the first application or the second application(Poole, paragraph [0127-0128], FIG. 11 shows a description of two exemplary workflow transitions, the "Finish Dvt" and "Postpone" transitions of workflow 508. In the CM application managed the illustrated workflow transitions, an issue record may be maintained with a field storing an indicator of a workflow stage the issue is in. In this manner, both workflow transitions illustrated by FIG. 11 include an action to be taken by the CM application setting a value of the wflowStage field of the issue record to a value indicating a destination stage of the workflow transition. The Finish Dvt transition further includes an action setting a field of the issue as required; in this case, the actTime field of the issue is required to be set when the record is applied. The actTime field may indicate an actual time the action was taken (i.e., a time the workflow transition was applied) and is to be set by a user or the CM application. The Postpone transition, as part of a postpone process, clears a value of the targetRelease field of an issue record and further indicates to the CM application, through a setRequired function, that the targetRelease field is required to hold a value.), 
Poole does not explicitly teach
cause a user interface to be displayed that accepts an input that determines a timing that a user inputs 
acquire the specific attribute from the user at the timing.
However, Miyazawa teaches
cause a user interface to be displayed that accepts an input that determines a timing that a user inputs(Miyazawa, fig. 4 and para [0044-0045], The input screen WP1 includes a format information area A1 for inputting format information representing an HTTP request format, and a scanning option area A2 for inputting the above described scanning option information (the setting information related to the scanning process).  Para [0046-0053], Here, the user can input character strings (hereinafter, referred to simply as variables) which are variables, as values which are input in the fields F2 to F8 (specifically, values which are input in the fields F5 and values which are input in the fields F6 and F7). In the present embodiment, as a variable, a character string having underbars "_" attached to its start and its end is used. In the example of FIG. 4, "_ TIME_", "_USER_", "_PASS_", and "_File-DATA_" are variables. Each of these variables is substituted with specific information of a type represented by the corresponding variable, in an actual HTTP request. For example, the variable "_ TIME_" is substituted with information representing time when the scanned data is uploaded (that is, when the HTTP request is transmitted). The variable "_USER_" is substituted with a user name registered in advance in the multi function apparatus 100A in association with a user logging in to the multi function apparatus 100A when the scanned data is uploaded. The variable "_PASS_" is substituted with a password registered in advance in the multi function apparatus 100A in association with the user name of the user logging in to the multi function apparatus 100A when the scanned data is uploaded. The variable "_File-DATA_" is substituted with the scanned data (a scan file) which needs to be uploaded, when the scanned data is uploaded. Likewise, the variables can be referred to as type 
acquire the specific attribute from the user at the timing(Miyazawa, fig. 5A and para [0068-0069], In the example of FIG. 5A, it can be seen that the header RQH has the format according to the information input in the fields F2 to F5 of the input screen WP1 of FIG. 4. For example, in the first row L1 of the header RQH, "POST" input as a method in the field F3 is included. Also, in the first row L1 and second row L2 of the header RQH, a HTTP request RQ is defined using the destination URL input in the field F3. Further, in the fourth row L4 of the header RQH, the file name of the test data TD is described according to the information input in the fields F4 and F5. That is, it can be seen that, in the fourth row L4 of the header RQH, a name which is a combination of a user name "Alice" and information "201406301150" representing the generation time of the test data TD is described as the file name of the test data TD. Furthermore, in the fifth row L5 of the header RQH, according to information input in the fields F7 and F8, the authentication information (the user name and the password) encoded by the "base64" system is described.  Para [0014], FIG. 6 is a view illustrating a notification screen WP2.  Fig. 6 and para[0076-0078], Thereafter, the multi function apparatus 100A transmits the corresponding HTTP request to the server, thereby transmitting the scanned data to the server (STEP S3 of FIG. 2). As a result, the multi function apparatus 100A can receive information related to formats which can differ depending on servers, for example, an item name to be given to additional information, through the input screen, and thus can transmit scanned data in an appropriate format to a server.).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Miyazawa into Poole's to  receive processing of receiving format information with an item name and a value of an additional information input by a user through an input screen, and generates transmission data, where the generated transmission data contains scanned data and a file format according to the format information received in receiving process as suggested by Miyazawa (See abstract and summary).
6.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Poole et al. (US 20130111429), in view of Miyazawa (US 20160094754– hereinafter Miyazawa) and further in view of Chakravarty (US 20080040191 – hereinafter Chakravarty).
With respect to claim 3, Poole and Miyazawa do not teach all limitations of claim 3. 
However, Chakravarty teaches
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Poole, Miyazawa and Chakravarty teach information processing apparatus according to Claim 2,
wherein the processor accepts an order to move the specific attribute or one of the one or more other attributes from one of the separate display regions to the other of the separate display regions(Chakravarty, US 20080040191, paragraph [0043-0046], The panel for process elements 203 displays all the elements including step/work-item elements, transitions elements, and variable elements in a tree view. This allows the user to view all supported elements and custom elements (e.g., myWork-items) in an organized tree view. Objects from this panel may be dragged and dropped into the graph or otherwise incorporated therein.  Paragraph [0042], The panel for workflow process instance 202 enables the user to create/edit a workflow process instance using drag and drop elements from the work-item palette 206 in order to build a graph 201 that represents a desired workflow process. The workflow process instance is created, edited and displayed in the process graph panel 202. The user can select and place on the graph steps, work-item elements and transitions elements. A user can select a step, work-item or transition to add/modify attributes for the selected object. To facilitate this, the user interface may include a configuration dialogue with options relating to corresponding attributes. Work-items that have not been configured may be displayed with a visual indicator (e.g., a red background label and/or an error message may be displayed in panel 205). A given step and/or work-items may be removed from the graph (e.g., by selecting and deleting or dragging off the graph or otherwise). A confirmation dialog may be displayed and all transitions originating from the removed step will be deleted as well. Transitions may be added (e.g., by right clicking on steps or work-items and selecting an option to add transitions from a popup menu). A transition configuration dialog may be displayed to the user. The 
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Chakravarty into Poole and Miyazawa's to allow customizing and storing workflow processes for use in remediating incident, and hence providing an automated approach for identifying, monitoring and resolving event driven network issues and incidents in a cost effective and efficient manner as suggested by Chakravarty (See abstract and summary).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 and fax number (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199